 

 

 

EXHIBIT 10.2

Certain identified information has been excluded from this Exhibit 10.2 because
it is both not material and would likely cause competitive harm to SPARTANNASH
COMPANY. if publicly disclosed. The redacted portions are marked as
[*CONFIDENTIAL*].

 

WARRANT TO PURCHASE COMMON STOCK

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD, OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A TRANSACTION AGREEMENT, DATED AS OF OCTOBER 7,
2020, BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM, INC., A
DELAWARE CORPORATION, A COPY OF WHICH IS ON FILE WITH THE ISSUER. THE SECURITIES
REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT
IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE
WITH SAID AGREEMENT WILL BE VOID.

WARRANT
to purchase
5,437,272
Shares of Common Stock of
SpartanNash Company
a Michigan Corporation

Issue Date: October 7, 2020

1.Definitions.  Unless the context otherwise requires, when used herein, the
following terms shall have the meanings indicated.

“30-Day VWAP” means, as of any date, the volume weighted average price per share
of the Common Stock, or any successor security thereto, on the Principal Trading
Market (as reported by Bloomberg L.P. (or its successor) or if not available, by
Dow Jones & Company Inc., or if neither is available, by another authoritative
source mutually agreed by the Company and Amazon) from 9:30 a.m. (New York City
time) on the Trading Day that is thirty (30) Trading

 

 

--------------------------------------------------------------------------------

 

Days preceding such date to 4:00 p.m. (New York City time) on the last Trading
Day immediately preceding such date.

“Acquisition Transaction” has the meaning ascribed to it in the Transaction
Agreement.

“Additional Vesting Event” has the meaning set forth in the definition of
“Vesting Event”.

“Affiliate” has the meaning ascribed to it in the Transaction Agreement.

“Aggregate Consideration” means, in respect of an issuance of shares of Common
Stock (or Convertible Securities) as set forth in Section 12(ii), an amount
equal to the sum of the gross offering price (before deduction of any related
expenses payable to third parties, including discounts and commissions) of all
such shares of Common Stock and Convertible Securities, plus the aggregate
amount, if any, payable upon conversion of any such Convertible Securities
(assuming conversion in accordance with their terms immediately following their
issuance (and further assuming for this purpose that such Convertible Securities
are convertible at such time)).

“Amazon” means Amazon.com, Inc., a Delaware corporation.

“Antitrust Laws” has the meaning ascribed to it in the Transaction Agreement.

“Appraisal Procedure” means a procedure in accordance with the American
Institute of Certified Public Accounts, Inc. (“AICPA”) “VS Section 100 -
Valuation of a Business, Business Ownership Interest, Security or Intangible
Asset” and such other associated AICPA guidance as is reasonable and applicable
whereby two independent appraisers, each employed by firms nationally recognized
for valuation expertise and each reasonably experienced in appraising the market
value of securities of size in value and characteristics of the Warrant (each a
“Qualified Appraiser”), one chosen by the Company and one by the Warrantholder,
shall mutually agree upon the determinations then the subject of appraisal. Each
party shall deliver a notice to the other appointing its Qualified Appraiser
within fifteen (15) days after the date that the Appraisal Procedure is invoked.
If within thirty (30) days after receipt by each party of the notices appointing
the two Qualified Appraisers, such appraisers are unable to agree upon the
amount in question, a third Qualified Appraiser shall be chosen within ten (10)
days after the end of such thirty (30)-day period by: (i) the mutual consent of
such first two appraisers; or (ii) if such two first appraisers fail to agree
upon the appointment of a third appraiser, such appointment shall be made by the
American Arbitration Association, or any organization successor thereto, from a
panel of Qualified Appraisers. If any appraiser initially appointed shall, for
any reason, be unable to serve, a successor Qualified Appraiser shall be
appointed in accordance with the procedures pursuant to which the predecessor
appraiser was appointed. In the event a third appraiser is appointed, the
decision of such third appraiser shall be given within thirty (30) days after
such appraiser’s selection. If three appraisers are appointed and the
determination of one appraiser is disparate from the middle determination by
more than twice the amount by which the other determination is disparate from
the middle determination, then (a) the determination of such appraiser shall be
excluded, (b) the remaining two determinations shall be averaged, and (c) such
average shall be binding and conclusive upon the Company and the Warrantholder;
otherwise, the average of all three determinations shall be binding and
conclusive upon the Company and

-2-

 

--------------------------------------------------------------------------------

 

the Warrantholder. The costs of conducting any Appraisal Procedure shall be
borne fifty percent (50%) by the Company and fifty percent (50%) by the
Warrantholder.

“Assumed Payment Amount” has the meaning set forth in Section 12(iv).

“Attribution Parties” has the meaning set forth in Section 13(i).

“Beneficial Ownership Limitation” has the meaning set forth in Section 13(ii).

“Board” has the meaning ascribed to it in the Transaction Agreement.

“Business Combination” means a merger, consolidation, statutory share exchange,
reorganization, recapitalization, or similar extraordinary transaction (which
may include a reclassification) involving the Company.

“Business Day” has the meaning ascribed to it in the Transaction Agreement.

“Cash Exercise” has the meaning set forth in Section 3(ii).

“Cashless Exercise” has the meaning set forth in Section 3(ii).

“Cashless Exercise Ratio” with respect to any exercise of this Warrant means a
fraction (i) the numerator of which is the excess of (x) the 30-Day VWAP over
(y) the Exercise Price, and (ii) the denominator of which is the 30-Day VWAP.

“Chosen Courts” has the meaning set forth in Section 15.

“Commercial Agreement” means the Vendor Terms and Conditions, effective as of
June 4, 2018, by and between the Company and Amazon.com Services, LLC (f/k/a
Amazon.com Services, Inc.) as it may be amended from time to time, including
that certain Eleventh Amendment to Vendor Terms and Conditions effective as of
October 1, 2020 and executed on October 7, 2020.

“Commission” has the meaning set forth in Section 13(i).

“Common Stock” means the Common Stock, no par value per share, of the Company.

“Company” means SpartanNash Company, a Michigan corporation.

“Confidentiality Agreement” has the meaning ascribed to it in the Transaction
Agreement.

“Continuing Directors” has the meaning ascribed to it in the Transaction
Agreement.

“conversion” has the meaning set forth in Section 12(ii).

“Convertible Securities” has the meaning set forth in Section 12(ii).

“Designated Company Office” has the meaning set forth in Section 3(ii).

-3-

 

--------------------------------------------------------------------------------

 

“Distribution” has the meaning set forth in Section 12(iii).

“DTC” has the meaning ascribed to it in the Transaction Agreement.

“DWAC” has the meaning ascribed to it in the Transaction Agreement.

“Equity Securities” has the meaning ascribed to it in the Transaction Agreement.

“Exchange Act” has the meaning ascribed to it in the Transaction Agreement.

“Exercise Conditions” has the meaning set forth in Section 3(iii).

“Exercise Period” has the meaning set forth in Section 3(ii).

“Exercise Price” means $17.7257.

“Expiration Time” has the meaning set forth in Section 3(ii).

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board,
acting reasonably, in good faith and evidenced by a written notice delivered
promptly to the Warrantholder (which written notice shall include certified
resolutions of the Board in respect thereof). If the Warrantholder objects in
writing to the Board of Director’s calculation of fair market value within ten
(10) Business Days after receipt of written notice thereof, and the
Warrantholder and the Company are unable to agree on the fair market value
during the ten (10)-day period following the delivery of the Warrantholder’s
objection, the Appraisal Procedure may be invoked by either the Company or the
Warrantholder to determine Fair Market Value by delivering written notification
thereof not later than the thirtieth (30th) day after delivery of the
Warrantholder objection. For the avoidance of doubt, the Fair Market Value of
cash shall be the amount of such cash.

“Group” has the meaning ascribed to it in the Transaction Agreement.

“Initial Antitrust Clearance” has the meaning ascribed to it in the Transaction
Agreement.

“Initial Number” has the meaning set forth in Section 12(ii)(A).

“Market Price” means, with respect to the Common Stock or any other security, on
any given day, the last sale price, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
of Common Stock or of such security, as applicable, on The NASDAQ Global Select
Market on such day. If the Common Stock or such security, as applicable, is not
listed on The NASDAQ Global Select Market as of any date of determination, the
Market Price of the Common Stock or such security, as applicable, on such date
of determination means the closing sale price on such date as reported in the
composite transactions for the principal U.S. national or regional securities
exchange on which the Common Stock or such security, as applicable, is so listed
or quoted or, if no closing sale price is reported, the last reported sale price
on such date on the principal U.S. national or regional securities exchange on
which the Common Stock or such security, as applicable, is so listed or

-4-

 

--------------------------------------------------------------------------------

 

quoted, or if the Common Stock or such security, as applicable, is not so listed
or quoted on a U.S. national or regional securities exchange, the last quoted
bid price on such date for the Common Stock or such security, as applicable, in
the over-the-counter market as reported by Pink Sheets LLC or a similar
organization, or if that bid price is not available, the Market Price of the
Common Stock or such security, as applicable, on that date shall mean the Fair
Market Value per share as of such date of the Common Stock or such security. For
the purposes of determining the Market Price of the Common Stock or any such
security, as applicable, on the Trading Day preceding, on or following the
occurrence of an event, (a) that Trading Day shall be deemed to commence
immediately after the regular scheduled closing time of trading on the
applicable exchange, market or organization, or if trading is closed at an
earlier time, such earlier time and (b) that Trading Day shall end at the next
regular scheduled closing time, or if trading is closed at an earlier time, such
earlier time (for the avoidance of doubt, and as an example, if the Market Price
is to be determined as of the last Trading Day preceding a specified event and
the closing time of trading on a particular day is 4:00 p.m. and the specified
event occurs at 5:00 p.m. on that day, the Market Price would be determined by
reference to such 4:00 p.m. closing price).

“NV Investment Holdings” means Amazon.com NV Investment Holdings LLC, a Nevada
limited liability company.

“Permitted Transactions” means (a) issuances of shares of Common Stock
(including upon exercise of options) to directors, advisors, employees, or
consultants of the Company pursuant to a stock option plan, employee stock
purchase plan, restricted stock plan, other employee benefit plan, or other
similar compensatory agreement or arrangement approved by the Board and (b)
shares of Common Stock issuable upon exercise of this Warrant.

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Pricing Date” has the meaning set forth in Section 12(ii).

“Principal Trading Market” means the trading market on which the Common Stock,
or any successor security thereto, is primarily listed on and quoted for
trading, and which, as of the Issue Date is The NASDAQ Global Select Market.

“Repurchases” means any transaction or series of related transactions to acquire
by purchase or otherwise Equity Securities of the Company or any of its
subsidiaries by the Company or any subsidiary thereof for a purchase price
greater than the Market Price, whether pursuant to any tender offer or exchange
offer (whether or not subject to Section 13(e) or 14(e) of the Exchange Act or
Regulation 14E promulgated thereunder), open market transactions, private
negotiated transactions or otherwise, and in each case, whether for cash, Equity
Securities of the Company, other securities of the Company, evidences of
indebtedness of the Company or any other Person or any other property or assets
(including Equity Securities, other securities or evidences of indebtedness of a
subsidiary), or any combination thereof, effected while this Warrant is
outstanding.

“Securities Act” has the meaning ascribed to it in the Transaction Agreement.

-5-

 

--------------------------------------------------------------------------------

 

“Share Delivery Date” has the meaning set forth in Section 4(i).

“Subject Adjustment” has the meaning set forth in Section 12(vii).

“Subject Record Date” has the meaning set forth in Section 12(vii).

“subsidiary” has the meaning ascribed to it in the Transaction Agreement.

“Trading Day” means a day on which the Principal Trading Market is open for
trading.

“Transaction Agreement” means the Transaction Agreement, dated as of the date
hereof, as it may be amended from time to time, by and between the Company and
Amazon, including all annexes, schedules, and exhibits thereto.

“Transaction Documents” has the meaning ascribed to it in the Transaction
Agreement.

“Vesting Event” means (a) with respect to 1,087,455 Warrant Shares, the
execution of the Commercial Agreement, and (b) with respect to increments of
[*CONFIDENTIAL*] Warrant Shares, each time at which Amazon and/or any of its
Affiliates have collectively made aggregate gross payments totaling
[*CONFIDENTIAL*] to the Company and/or any of its Affiliates in connection with
orders placed under the Commercial Agreement on or after the date hereof, until
such time as Amazon and/or any of its Affiliates have collectively paid eight
billion dollars ($8,000,000,000)  to the Company and/or any of its Affiliates on
or after the date hereof in connection with the Commercial Agreement (this
clause (b), an “Additional Vesting Event”). For the avoidance of doubt, (i)
Vesting Events shall stop occurring once the total number of Warrant Shares
specified under Section 2 have vested pursuant to Vesting Events, (ii) if a
given Vesting Event would cause the number of shares vested to exceed the
Warrant Shares then only the number of shares up to and including the total
number of Warrant Shares specified under Section 2 (subject to applicable
adjustment or supplementation under this Agreement) shall vest during the final
such Vesting Event, and (iii) the number of Warrant Shares that will vest
pursuant to a Vesting Event are subject to adjustments as provided herein.

“Warrant” means this Warrant, issued pursuant to the Transaction Agreement.

“Warrant Shares” has the meaning set forth in Section 2.

“Warrantholder” has the meaning set forth in Section 2.

2.Number of Warrant Shares; Exercise Price.  This certifies that, for value
received, NV Investment Holdings or its permitted assigns (the “Warrantholder”)
is entitled, upon the terms hereinafter set forth, to acquire from the Company,
in whole or in part, up to a maximum aggregate of 5,437,272 fully paid and
nonassessable shares of Common Stock (the “Warrant Shares”), at a purchase price
per share of Common Stock equal to the Exercise Price. The Warrant Shares and
Exercise Price are subject to adjustment and/or may be supplemented by or
converted into other Equity Securities as provided herein, and all references to
“Common Stock,” “Warrant Shares,” and “Exercise Price” herein shall be deemed to
include any such adjustment, supplement, and/or conversion or series of
adjustments, supplements, or conversions.

-6-

 

--------------------------------------------------------------------------------

 

3.Exercise of Warrant; Term; Other Agreements; Book Entry; Cancelation.

(i)Promptly following the occurrence of a Vesting Event, the Company shall
deliver to the Warrantholder a Notice of Vesting Event in the form attached as
Annex A hereto; provided that neither the delivery, nor the failure of the
Company to deliver, such Notice of Vesting Event shall affect or impair the
Warrantholder’s rights or the Company’s obligations hereunder.

(ii)Subject to (A) Section 2, Section 12(v), Section 13, and Section 14 and (B)
compliance with the Antitrust Laws (including with respect to any Warrant Shares
issuable from exercise of this Warrant upon an Additional Vesting Event or
otherwise), as may be applicable: The right to purchase Warrant Shares
represented by this Warrant is exercisable, in whole or in part by the
Warrantholder, at any time or from time to time, from and after the applicable
Vesting Event, but in no event later than 5:00 p.m., New York City time, on
October 7, 2027 (such time, the “Expiration Time” and such period from and after
the applicable Vesting Event through the Expiration Time, the “Exercise
Period”), by (a) the surrender of this Warrant and the Notice of Exercise
attached as Annex B hereto, duly completed and executed on behalf of the
Warrantholder, to the Company in accordance with Section 18 (or such other
office or agency of the Company in the United States as it may designate by
notice to the Warrantholder in accordance with Section 18 hereof (the
“Designated Company Office”)), and (b) payment of the Exercise Price for the
Warrant Shares thereby purchased by, at the sole election of the Warrantholder,
either: (i) tendering in cash, by certified or cashier’s check payable to the
order of the Company, or by wire transfer of immediately available funds to an
account designated by the Company (such manner of exercise, a “Cash Exercise”)
or (ii) without payment of cash, by reducing the number of Warrant Shares
obtainable upon the exercise of this Warrant (either in full or in part, as
applicable) and payment of the Exercise Price in cash so as to yield a number of
Warrant Shares obtainable upon the exercise of this Warrant (either in full or
in two or more parts, as applicable) equal to the product of (x) the number of
Warrant Shares issuable upon the exercise of this Warrant (either in full or in
two or more parts, as applicable) (if payment of the Exercise Price were being
made in cash) and (y) the Cashless Exercise Ratio (such manner of exercise, a
“Cashless Exercise”); provided that such product shall be rounded to the nearest
whole Warrant Share.

(iii)Notwithstanding the foregoing, if at any time during the Exercise Period
the Warrantholder has not exercised this Warrant in full as a result of there
being insufficient Warrant Shares available for issuance or the lack of any
required regulatory, corporate or other approval (including, for the avoidance
of doubt, any approval required under the Antitrust Laws (including the Initial
Antitrust Clearance), if so applicable) (collectively, the “Exercise
Conditions”), the Expiration Time shall be extended until sixty (60) days after
such date as the Warrantholder is able to acquire all of the vested Warrant
Shares without violating any Exercise Conditions.

(iv)If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder shall be entitled to receive from the Company, upon request, a new
warrant of like tenor in substantially identical form for the purchase of that
number of Warrant Shares equal to the difference between the number of Warrant
Shares and the number of Warrant Shares as to which this Warrant is so
exercised.

-7-

 

--------------------------------------------------------------------------------

 

(v)The Company shall cause its transfer agent to maintain books for the original
issuance and the transfer and exercises of the Warrant issuable in connection
therewith, in each case in accordance with the terms hereof in book-entry form.
The Company shall be responsible for all fees and expenses of its transfer agent
with respect to maintaining the Warrant in book-entry form.

(vi)This Warrant, including with respect to its cancelation, is subject to the
terms and conditions of the Transaction Agreement. Without affecting in any
manner any prior exercise of this Warrant (or any Warrant Shares previously
issued hereunder), if (a) the Transaction Agreement is terminated in accordance
with Section 8.1 thereof or (b) the Warrantholder delivers to the Company a
written, irrevocable commitment not to exercise this Warrant, the Company shall
have no obligation to issue, and the Warrantholder shall have no right to
acquire, the unvested portion of any Warrant Shares under this Warrant.

4.Issuance of Warrant Shares; Authorization; Listing; Cash Settlement.  

(i)The Company shall issue a certificate or certificates for the Warrant Shares
issued upon exercise of this Warrant on or before the third (3rd) Business Day
following the date of exercise of this Warrant (the “Share Delivery Date”) in
accordance with its terms in the name of the Warrantholder and shall deliver
such certificate or certificates to the Warrantholder. If the Warrant Shares
issued upon any exercise are registered under the Securities Act, in lieu of
issuing a physical share certificate, the Company’s transfer agent shall use the
DTC Fast Automated Securities Transfer Program to credit such aggregate number
of Warrant Shares to which the Warrantholder is entitled pursuant to such
exercise to the Warrantholder’s or its designee’s balance account with DTC
through its DWAC system. The Company shall be responsible for all fees and
expenses of its transfer agent and all fees and expenses with respect to the
issuance of Warrant Shares via DTC, if any, including without limitation for
same day processing.

(ii)The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms and subject to the conditions hereof are absolute and
unconditional, irrespective of any action or inaction by the Warrantholder to
enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation, or termination;
provided, however, that the Company shall not be required to deliver Warrant
Shares with respect to an exercise prior to the Warrantholder’s delivery of the
associated exercise price (or notice of cashless exercise).

(iii)The Company hereby represents and warrants that any Warrant Shares issued
upon the exercise of this Warrant in accordance with the provisions of Section 3
will be validly issued, fully paid and nonassessable and free of any liens or
encumbrances (other than liens or encumbrances created by the Transaction
Documents, transfer restrictions arising as a matter of U.S. federal securities
laws or created by or at the direction of the Warrantholder or any of its
Affiliates). Following the issuance of any Warrant Shares, the Company shall
register such issuance in book-entry form in the name of the Warrantholder. The
Warrant Shares so issued shall be deemed for all purposes to have been issued to
the Warrantholder as of the close of business on the date on which this Warrant
and payment of the Exercise Price are delivered to

-8-

 

--------------------------------------------------------------------------------

 

the Company in accordance with the terms of this Warrant, notwithstanding that
the stock transfer books of the Company may then be closed or certificates
representing such Warrant Shares may not be actually delivered on such date or
credited to the Warrantholder’s DTC account, as the case may be. The Company
shall at all times reserve and keep available, out of its authorized but
unissued Warrant Shares, solely for the purpose of providing for the exercise of
this Warrant, the aggregate Warrant Shares then issuable upon exercise of this
Warrant in full (disregarding whether or not this Warrant is exercisable by its
terms at any such time).  

(iv)The Company shall, at its sole expense, procure, subject to issuance or
notice of issuance, the listing of any Warrant Shares issuable upon exercise of
this Warrant on the principal stock exchange on which such same class of Equity
Securities are then listed or traded, promptly after such Warrant Shares are
eligible for listing thereon.  

5.No Fractional Shares or Scrip.  No fractional Warrant Shares or other Equity
Securities or scrip representing fractional Warrant Shares or other Equity
Securities shall be issued upon any exercise of this Warrant. In lieu of any
fractional share to which a Warrantholder would otherwise be entitled, the
fractional Warrant Shares or other Equity Securities shall be rounded up to the
next whole Warrant Share or other Equity Interest, and the Warrantholder shall
be entitled to receive such rounded up number of Warrant Shares or other Equity
Securities.

6.No Rights as Shareholders; Transfer Books.  Without limiting in any respect
the provisions of the Transaction Agreement and except as otherwise provided by
the terms of this Warrant, this Warrant does not entitle the Warrantholder to
(i) receive dividends or other distributions, (ii) consent to any action of the
shareholders of the Company, (iii) receive notice of or vote at any meeting of
the shareholders, (iv) receive notice of any other proceedings of the Company,
or (v) exercise any other rights whatsoever, in any such case, as a shareholder
of the Company prior to the date of exercise hereof.

7.Charges, Taxes, and Expenses.  Issuance of this Warrant and issuance of
certificates for Warrant Shares to the Warrantholder upon the exercise of this
Warrant shall be made without charge to the Warrantholder for any issue or
transfer tax (other than taxes in respect of any transfer occurring
contemporaneously therewith) or other incidental expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company.

8.Transfer/Assignment.

(i)This Warrant and the Warrant Shares may be transferred only in accordance
with the terms of the Transaction Agreement. Subject to compliance with the
first sentence of this Section 8(i) and the legend as set forth on the cover
page of this Warrant and the terms of the Transaction Agreement, this Warrant
and all rights hereunder are transferable, in whole or in part, upon the books
of the Company by the registered holder hereof in person or by duly authorized
attorney, and a new Warrant shall be made and delivered by the Company, of the
same tenor and date as this Warrant but registered in the name of one or more
transferees, upon surrender of this Warrant, duly endorsed, to the Designated
Company Office. If the transferring holder does not transfer the entirety of its
rights to purchase all Warrant Shares hereunder, such

-9-

 

--------------------------------------------------------------------------------

 

holder shall be entitled to receive from the Company a new Warrant in
substantially identical form for the purchase of that number of Warrant Shares
as to which the right to purchase was not transferred. All expenses (other than
stock transfer taxes) and other charges payable in connection with the
preparation, execution and delivery of the new Warrant pursuant to this
Section 8 shall be paid by the Company.

(ii)If and for so long as required by the Transaction Agreement, any Warrant
certificate issued hereunder shall contain a legend as set forth in Section 4.2
of the Transaction Agreement.

9.Exchange and Registry of Warrant.  This Warrant is exchangeable, subject to
applicable securities laws, upon the surrender hereof by the Warrantholder to
the Company, for a new warrant or warrants of like tenor and representing the
right to purchase the same aggregate number of Warrant Shares. The Company shall
maintain a registry showing the name and address of the Warrantholder as the
registered holder of this Warrant. This Warrant may be surrendered for exchange
or exercise, in accordance with its terms, at the Designated Company Office, and
the Company shall be entitled to rely in all respects, prior to written notice
to the contrary, upon such registry.

10.Loss, Theft, Destruction, or Mutilation of Warrant.  Upon Holder’s consent in
writing to this Warrant not being in book-entry pursuant to Section 3(v) and (a)
in the case of loss, theft, or total destruction of this Warrant, upon receipt
by the Company of reasonable attestation from the Warrantholder of such loss,
theft, or destruction, or (b) in the case of mutilation, upon surrender and
cancellation of the mutilated Warrant, the Company shall make and deliver, in
lieu of such lost, stolen, destroyed, or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Warrant Shares as provided for in such lost, stolen, destroyed, or mutilated
Warrant.   

11.Non-Business Day Extension.  If the last or appointed day for the taking of
any action or the expiration of any right required or granted herein shall not
be a Business Day, then such action may be taken or such right may be exercised
on the next succeeding day that is a Business Day.

12.Adjustments and Other Rights.  The Exercise Price and Warrant Shares issuable
upon exercise of this Warrant shall be subject to adjustment from time to time
as follows; provided that if more than one subsection of this Section 12 is
applicable to a single event, the subsection shall be applied that produces the
largest adjustment and no single event shall cause an adjustment under more than
one subsection of this Section 12 so as to result in duplication.

(i)Stock Splits, Subdivisions, Reclassifications, or Combinations.  If the
Company shall at any time or from time to time (a) declare, order, pay, or make
a dividend or make a distribution on its Common Stock in additional shares of
Common Stock, (b) split, subdivide, or reclassify the outstanding shares of
Common Stock into a greater number of shares, or (c) combine or reclassify the
outstanding shares of Common Stock into a smaller number of shares, the number
of Warrant Shares issuable upon exercise of this Warrant at the time of the
record date for such dividend or distribution or the effective date of such
split, subdivision, combination, or reclassification shall be proportionately
adjusted so that the Warrantholder

-10-

 

--------------------------------------------------------------------------------

 

immediately after such record date or effective date, as the case may be, shall
be entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive in respect of the shares of Common
Stock subject to this Warrant after such date had this Warrant been exercised in
full immediately prior to such record date or effective date, as the case may be
(disregarding whether or not this Warrant had been exercisable by its terms at
such time). In the event of such adjustment, the Exercise Price in effect at the
time of the record date for such dividend or distribution or the effective date
of such split, subdivision, combination, or reclassification shall be
immediately adjusted to the number obtained by dividing (x) the product of
(1) the number of Warrant Shares issuable upon the exercise of this Warrant in
full before the adjustment determined pursuant to the immediately preceding
sentence (disregarding whether or not this Warrant was exercisable by its terms
at such time) and (2) the Exercise Price in effect immediately prior to the
record or effective date, as the case may be, for the dividend, distribution,
split, subdivision, combination, or reclassification giving rise to such
adjustment by (y) the new number of Warrant Shares issuable upon exercise of the
Warrant in full determined pursuant to the immediately preceding sentence
(disregarding whether or not this Warrant is exercisable by its terms at such
time).

(ii)Certain Issuances of Common Stock or Convertible Securities.  If the Company
shall at any time or from time to time issue shares of Common Stock (or rights
or warrants or any other securities or rights exercisable or convertible into or
exchangeable for shares of Common Stock (collectively, a “conversion”)),
including through distributions on outstanding securities (collectively,
“Convertible Securities”) (other than in Permitted Transactions or transactions
to which the adjustments set forth in Section 12(i) are applicable), without
consideration or at a consideration per share (or having a conversion price per
share) that is less than the Exercise Price (the date of such issuance, the
“Pricing Date”) then, in such event:

(A)the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to the Pricing Date (the “Initial Number”) shall be increased
to the number obtained by multiplying the Initial Number by a fraction (I) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
outstanding immediately prior to the Pricing Date and (y) the number of
additional shares of Common Stock issued (or into which Convertible Securities
may be converted) and (II) the denominator of which shall be the sum of (x) the
number of shares of Common Stock outstanding immediately prior to the Pricing
Date and (y) the number of shares of Common Stock (rounded to the nearest whole
share) which the Aggregate Consideration in respect of such issuance of shares
of Common Stock (or Convertible Securities) would purchase at the Market Price
of Common Stock immediately prior to the Pricing Date; and

(B)the Exercise Price payable upon exercise of this Warrant shall be adjusted by
multiplying such Exercise Price in effect immediately prior to the Pricing Date
by a fraction, the numerator of which shall be the number of shares of Common
Stock issuable upon exercise of this Warrant in full immediately prior to the
adjustment pursuant to clause (A) above (disregarding whether or not this
Warrant was exercisable by its terms at such time), and the denominator of which
shall be the number of shares of Common Stock issuable upon exercise of this
Warrant in full immediately after the adjustment pursuant to clause (A) above
(disregarding whether or not this Warrant is exercisable by its terms at such
time).

-11-

 

--------------------------------------------------------------------------------

 

For purposes of the foregoing, (1) in the case of the issuance of such shares of
Common Stock or Convertible Securities for, in whole or in part, any non-cash
property (or in the case of any non-cash property payable upon conversion of any
such Convertible Securities), the consideration represented by such noncash
property shall be deemed to be the Market Price (in the case of securities)
and/or Fair Market Value (in all other cases), as applicable, of such non-cash
property as of immediately prior to the Pricing Date (before deduction of any
related expenses payable to third parties, including discounts and commissions);
and (2) if the Exercise Price and the number of Warrant Shares issuable upon
exercise of this Warrant shall have been adjusted upon the issuance of any
Convertible Securities in accordance with this Section 12, solely to the extent
the Exercise Price and the number of Warrant Shares has been properly reflected
for the actual issuance of shares of Common Stock upon the actual conversion of
such Convertible Securities, no further adjustment of the Exercise Price and the
number of Warrant Shares issuable upon exercise of this Warrant shall be made
for the actual issuance of shares of Common Stock upon the actual conversion of
such Convertible Securities in accordance with their terms. For the avoidance of
doubt, except in connection with any transaction described in Section 12(i), no
adjustment pursuant to this Section 12(ii) shall be made to an applicable
Exercise Price or number of related Warrant Shares in the case of the issuance
of Common Stock or Convertible Securities at a consideration per share (or
having a conversion or exercise price per share) that is equal to or greater
than such Exercise Price. Any adjustment made pursuant to this Section 12(ii)
shall become effective immediately upon the date of such issuance. For the
avoidance of doubt, no increase to the Exercise Price or decrease in the number
of Warrant Shares issuable upon exercise of this Warrant shall be made pursuant
to this Section 12(ii).

(iii)Distributions.  If the Company, at any time while this Warrant is
outstanding, declares or makes any dividend or distributes to holders of shares
of Common Stock (and not to the Warrantholder) evidences of its indebtedness or
assets (including cash and cash dividends or property) or rights or warrants to
subscribe for or purchase any security (including, without limitation, any
distribution of cash, stock, or other securities, property, or options by way of
a dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement, or other similar transaction other than dividends or distributions
pursuant to Section 12(i)) (collectively, a “Distribution”), then the
Warrantholder will be entitled to participate in such Distribution and be deemed
to have exercised, and be the holder of, Warrant Shares that are vested as of
immediately before the record date of such Distribution except that
Warrantholder will not be eligible to receive any Distribution on unexercised
Warrant Shares for any quarterly dividend payment to the Company’s stockholders
declared by the Company’s board of directors in the ordinary course consistent
with its past practice.

(iv)Repurchases.  If the Company shall at any time or from time to time effect
Repurchases, then the Exercise Price shall be reduced to the price determined by
multiplying the Exercise Price in effect immediately prior to the first purchase
of Equity Securities comprising such Repurchases by a fraction of which the
numerator shall be (a) the product of (1) the number of shares of Common Stock
outstanding immediately prior to the first purchase of Equity Securities
comprising such Repurchases and (2) the Market Price per share of Common Stock
on the Trading Day immediately preceding the first public announcement by the
Company of the intent to effect such Repurchases, minus (b) the Assumed Payment
Amount, and of which the denominator shall be the product of (X) the number of
shares of Common Stock outstanding immediately prior to the first purchase of
Equity Securities comprising such Repurchases minus

-12-

 

--------------------------------------------------------------------------------

 

the number of shares of Common Stock so repurchased and (Y) the Market Price per
share of Common Stock on the Trading Day immediately preceding the first public
announcement by the Company of the intent to effect such Repurchases. In such
event, the number of Warrant Shares issuable upon the exercise of this Warrant
shall be increased to the number obtained by multiplying such number of Warrant
Shares by the quotient of (A) the Exercise Price in effect immediately prior to
the first purchase of Equity Securities comprising such Repurchases divided by
(B) the new Exercise Price determined in accordance with the immediately
preceding sentence. For the avoidance of doubt, no increase to the Exercise
Price or decrease in the number of Warrant Shares issuable upon exercise of this
Warrant shall be made pursuant to this Section 12(iv). For purposes of the
foregoing, the “Assumed Payment Amount” with respect to any Repurchases shall
mean the aggregate Market Price (in the case of securities) and/or Fair Market
Value (in the case of cash and/or any other property), as applicable, as of such
Repurchases, of the aggregate consideration paid to effect such Repurchases.
Notwithstanding the foregoing, this Section 12(iv) shall only apply in in the
event that the Company engages in Repurchases exceeding an annual average of in
excess of 5% of its outstanding shares as averaged in any immediately preceding
rolling three full calendar year period, measured from January 1-December 31.

(v)Acquisition Transactions.  In case of any Acquisition Transaction or
reclassification of Common Stock (other than a reclassification of Common Stock
subject to adjustment pursuant to Section 12(i)), notwithstanding anything to
the contrary contained herein, (a) the Company shall notify the Warrantholder in
writing of such Acquisition Transaction or reclassification as promptly as
practicable (but in no event later than ten (10) Business Days prior to the
effectiveness thereof), (b) the Warrant Shares shall immediately vest fully and
become non-forfeitable, and subject to clause (c) below, become immediately
exercisable upon consummation of such Acquisition Transaction or
reclassification, and (c) solely in the event of an Acquisition Transaction that
is a Business Combination or a reclassification, the Warrantholder’s right to
receive Warrant Shares upon exercise of this Warrant shall be converted,
effective upon the occurrence of such Business Combination or reclassification,
into the right to exercise this Warrant to acquire the number of shares of stock
or other securities or property (including cash) that the shares of Common Stock
issuable (at the time of such Business Combination or reclassification) upon
exercise of this Warrant immediately prior to such Business Combination or
reclassification would have been entitled to receive upon consummation of such
Business Combination or reclassification. In determining the kind and amount of
stock, securities, or the property receivable upon exercise of this Warrant upon
and following adjustment pursuant to this paragraph, if the holders of Common
Stock have the right to elect the kind or amount of consideration receivable
upon consummation of such Business Combination, then the Warrantholder shall
have the right to make the same election upon exercise of this Warrant with
respect to the number of shares of stock or other securities or property which
the Warrantholder shall receive upon exercise of this Warrant. The Company, or
the Person or Persons formed by the applicable Business Combination or
reclassification, or that acquire(s) the applicable shares of Common Stock, as
the case may be, shall make lawful provisions to establish such rights and to
provide for such adjustments that, for events from and after such Business
Combination or reclassification, shall be as nearly equivalent as possible to
the rights and adjustments provided for herein, and the Company shall not be a
party to or permit any such Business Combination or reclassification to occur
unless such provisions are made as a part of the terms thereof.

-13-

 

--------------------------------------------------------------------------------

 

(vi)Rounding of Calculations; Minimum Adjustments.  All calculations under this
Section 12 shall be made to the nearest one-tenth (1/10th) of a cent or to the
nearest one-hundredth (1/100th) of a share, as the case may be. Any provision of
this Section 12 to the contrary notwithstanding, no adjustment in the Exercise
Price or the number of Warrant Shares into which this Warrant is exercisable
shall be made if the amount of such adjustment would be less than $0.01 or
one-tenth (1/10th) of a share of Common Stock, but any such amount shall be
carried forward and an adjustment with respect thereto shall be made at the time
of and together with any subsequent adjustment which, together with such amount
and any other amount or amounts so carried forward, shall aggregate $0.01 or
one-tenth (1/10th) of a share of Common Stock, or more.

(vii)Timing of Issuance of Additional Securities Upon Certain Adjustments.  In
any event in which (a) the provisions of this Section 12 shall require that an
adjustment (the “Subject Adjustment”) shall become effective immediately after a
record date (the “Subject Record Date”) for an event and (b) the Warrantholder
exercises this Warrant after the Subject Record Date and before the consummation
of such event, the Company may defer until the consummation of such event
issuing to such Warrantholder the incrementally additional shares of Common
Stock or other property issuable upon such exercise by reason of the Subject
Adjustment; provided, however, that the Company upon request shall promptly
deliver to such Warrantholder a due bill or other appropriate instrument
evidencing such Warrantholder’s right to receive such additional shares (or
other property, as applicable) upon the consummation of such event.

(viii)Statement Regarding Adjustments.  Whenever the Exercise Price or the
Warrant Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 12, the Company shall promptly prepare a statement showing
in reasonable detail the facts requiring such adjustment and the Exercise Price
that shall be in effect and the Warrant Shares into which this Warrant shall be
exercisable after such adjustment, and cause a copy of such statement to be
delivered to the Warrantholder as promptly as practicable after the event giving
rise to the adjustment.

(ix)Notice of Adjustment Event.  In the event that the Company shall propose to
take any action of the type described in this Section 12 (but only if the action
of the type described in this Section 12 would result in an adjustment in the
Exercise Price or the Warrant Shares into which this Warrant is exercisable or a
change in the type of securities or property to be delivered upon exercise of
this Warrant), the Company shall provide written notice to the Warrantholder,
which notice shall specify the record date, if any, with respect to any such
action and the approximate date on which such action is to take place. Such
notice shall also set forth the facts with respect thereto as shall be
reasonably necessary to indicate the effect on the Exercise Price and the
number, kind, or class of shares or other securities or property which shall be
deliverable upon exercise of this Warrant. In the case of any action which would
require the fixing of a record date, such notice shall be given at least ten
(10) days prior to the date so fixed. In case of all other actions, such notice
shall be given at least ten (10) days prior to the taking of such proposed
action unless the Company reasonably determines in good faith that, given the
nature of such action, the provision of such notice at least ten (10) days in
advance is not reasonably practicable from a timing perspective, in which case
such notice shall be given as far

-14-

 

--------------------------------------------------------------------------------

 

in advance prior to the taking of such proposed action as is reasonably
practicable from a timing perspective.

(x)Adjustment Rules.  Any adjustments pursuant to this Section 12 shall be made
successively whenever an event referred to herein shall occur. If an adjustment
in the Exercise Price made hereunder would reduce the Exercise Price to an
amount below par value of the Common Stock, then such adjustment in the Exercise
Price made hereunder shall reduce the Exercise Price to the par value of the
Common Stock.

(xi)No Impairment.  The Company shall not, by amendment of its certificate of
incorporation, bylaws, or any other organizational document, or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue,
or sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but shall at all times in good faith assist in the
carrying out of all the provisions of this Warrant. In furtherance and not in
limitation of the foregoing, the Company shall not take or permit to be taken
any action that would (a) increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect or (b) entitle the Warrantholder to an adjustment under this Section 12
if the total number of shares of Common Stock issuable after such action upon
exercise of this Warrant in full (disregarding whether or not this Warrant is
exercisable by its terms at such time), together with all shares of Common Stock
then outstanding and all shares of Common Stock then issuable upon the exercise
in full of any and all outstanding Equity Securities (disregarding whether or
not any such Equity Securities are exercisable by their terms at such time)
would exceed the total number of shares of Common Stock then authorized by its
certificate of incorporation.

(xii)Proceedings Prior to Any Action Requiring Adjustment.  As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 12, the Company shall promptly take any and all action which may
be necessary, including obtaining regulatory or other governmental, The NASDAQ
Global Select Market, or other applicable securities exchange, corporate, or
shareholder approvals or exemptions, in order that the Company may thereafter
validly and legally issue as fully paid and nonassessable all shares of Common
Stock, or all other securities or other property, that the Warrantholder is
entitled to receive upon exercise of this Warrant pursuant to this Section 12.

13.Beneficial Ownership Limitation.

(i)Notwithstanding anything in this Warrant to the contrary, the Company shall
not honor any exercise of this Warrant, and a Warrantholder shall not have the
right to exercise any portion of this Warrant, to the extent that, after giving
effect to an attempted exercise set forth on an applicable Notice of Exercise,
such Warrantholder (together with such Warrantholder’s Affiliates, and any other
Person whose beneficial ownership of Common Stock would be aggregated with the
Warrantholder’s for purposes of Section 13(d) or Section 16 of the Exchange Act,
and any other applicable regulations of the U.S. Securities and Exchange
Commission (the “Commission”), including any Group of which the Warrantholder is
a member (the foregoing, “Attribution Parties”)) would beneficially own a number
of shares of Common Stock in excess of the Beneficial Ownership Limitation. For
purposes of the foregoing sentence,

-15-

 

--------------------------------------------------------------------------------

 

the number of shares of Common Stock beneficially owned by such Warrantholder
and its Attribution Parties shall include the number of Warrant Shares issuable
under the Notice of Exercise with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which are issuable
upon (a) exercise of the remaining, unexercised portion of any Warrant
beneficially owned by such Warrantholder or any of its Attribution Parties, and
(b) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company (including any warrants) beneficially owned by
such Warrantholder or any of its Attribution Parties that are subject to a
limitation on conversion or exercise similar to the limitation contained herein.
For purposes of this Section 13, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and any other applicable
regulations of the Commission. For purposes of this Section 13, in determining
the number of outstanding shares of Common Stock, a Warrantholder may rely on
the number of outstanding shares of Common Stock as stated in the most recent of
the following: (X) the Company’s most recent periodic or annual filing with the
Commission, as the case may be, (Y) a more recent public announcement by the
Company that is filed with the Commission, or (Z) a more recent notice by the
Company or the Company’s transfer agent to the Warrantholder setting forth the
number of shares of Common Stock then outstanding. Upon the written request of a
Warrantholder, the Company shall, within three (3) Trading Days thereof, confirm
in writing to such Warrantholder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to any actual conversion or exercise of
securities of the Company, including exercise of this Warrant, by such
Warrantholder or its Attribution Parties since the date as of which such number
of outstanding shares of Common Stock was last publicly reported or confirmed to
the Warrantholder. The Company shall be entitled to rely on representations made
to it by the Warrantholder in any Notice of Exercise regarding its Beneficial
Ownership Limitation. The Warrantholder acknowledges that the Warrantholder is
solely responsible for any schedules or statements required to be filed by it in
accordance with Section 13(d) or Section 16(a) of the Exchange Act.

(ii)The “Beneficial Ownership Limitation” shall initially be 4.999% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of Warrant Shares pursuant to such Notice of Exercise (to the
extent permitted pursuant to this Section 13); provided, however, that by
written notice to the Company, which will not be effective until the sixty-first
(61st) day after such notice is given by the Warrantholder to the Company, the
Warrantholder may waive or amend the provisions of this Section 13 to change the
Beneficial Ownership Limitation to any other number, and the provisions of
this Section 13 shall continue to apply. Upon any such waiver or amendment to
the Beneficial Ownership Limitation, the Beneficial Ownership Limitation may not
be further waived or amended by the Warrantholder without first providing the
minimum written notice required by the immediately preceding sentence.
Notwithstanding the foregoing, at any time following notice of an Acquisition
Transaction under Section 12(v) with respect to an Acquisition Transaction that
is pursuant to any tender offer or exchange offer (by the Company or another
Person (other than the Warrantholder or any Affiliate of the Warrantholder)),
the Warrantholder may waive or amend the Beneficial Ownership Limitation
effective immediately upon written notice to the Company and may reinstitute a
Beneficial Ownership Limitation at any time thereafter effective immediately
upon written notice to the Company.

-16-

 

--------------------------------------------------------------------------------

 

(iii)Notwithstanding the provisions of this Section 13, none of the provisions
of this Section 13 shall restrict in any way the number of shares of Common
Stock which the Warrantholder may receive or beneficially own in order to
determine the amount of securities or other consideration that the Warrantholder
may receive in the event of an Acquisition Transaction as contemplated in
Section 12 of this Warrant.

14.Mandatory Exercise Upon Change of Control.  Notwithstanding anything to the
contrary contained herein, in the event of the consummation prior to the
Expiration Time of a Business Combination where all outstanding shares of Common
Stock are exchanged solely for cash consideration, the Company shall have the
right (a) if the consideration per share of Common Stock to be received by the
holders of shares of Common Stock in such Business Combination is greater than
the Exercise Price, to cause the Warrantholder to exercise, whether through a
Cash Exercise or Cashless Exercise at the sole discretion of Warrantholder, this
Warrant with respect to all Warrant Shares contingent upon, and effective as of
immediately prior to, the consummation of such Business Combination and (b) if
the consideration per share of Common Stock to be received by the holders of
shares of Common Stock in such Business Combination is less than or equal to the
Exercise Price, to cause this Warrant to be automatically and immediately
cancelled and terminated as of the consummation of such Business Combination
with respect to all Warrant Shares; provided that the Company must give written
notice to the Warrantholder at least ten (10) Business Days prior to the date of
consummation of such qualifying Business Combination, which notice shall specify
the expected date on which such qualifying Business Combination is to take place
and set forth the facts with respect thereto as shall be reasonably necessary to
indicate the amount of cash deliverable upon exercise of this Warrant and to
each outstanding share of Common Stock; provided, further that the Company may
only cause this Warrant to be exercised or cancelled, as applicable,
concurrently with the consummation of such qualifying Business Combination and
the Warrantholder shall be entitled to receive the cash consideration as
determined pursuant to Section 12(v). If the Warrantholder is required to
exercise this Warrant pursuant to this Section 14, the Warrantholder shall
notify the Company within five (5) Business Days after receiving the Company’s
written notice described above in this Section 14 whether it is electing to
exercise this Warrant through a Cash Exercise or a Cashless Exercise. If the
Warrantholder (i) does not provide such notice within five (5) Business Days
after receiving the Company’s written notice described above in this Section 14,
or (ii) elects a Cash Exercise but does not pay the applicable Exercise Price
for the Warrant Shares thereby purchased to the Company upon the consummation of
such qualifying Business Combination then, in either such case, the Company
shall effect the exercise of this Warrant through a Cashless Exercise.

15.Governing Law and Jurisdiction.  This Warrant shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to any choice or conflict of law provision or rule (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware. In
addition, each of the parties expressly (a) submits to the personal jurisdiction
and venue of the Chancery Court of Delaware, or if such court is unavailable,
the United States District Court for Delaware (the “Chosen Courts”), in the
event any dispute (whether in contract, tort, or otherwise) arises out of this
Warrant or the transactions contemplated hereby, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and

-17-

 

--------------------------------------------------------------------------------

 

waives any claim of lack of personal jurisdiction, improper venue and any claims
that such courts are an inconvenient forum, and (c) agrees that it shall not
bring any claim, action, or proceeding relating to this Warrant or the
transactions contemplated hereby in any court other than the Chosen Courts, and
in stipulated preference ranking, of the preceding clause (a). Each party agrees
that service of process upon such party in any such claim, action, or proceeding
shall be effective if notice is given in accordance with the provisions of this
Warrant.

16.Binding Effect.  This Warrant shall be binding upon any successors or assigns
of the Company.

17.Amendments.  This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Company and the
Warrantholder.

18.Notices.  Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (a) if sent by United Parcel Service or FedEx on an
overnight basis, signature receipt required, one Business Day after mailing,
(b) if sent by email, with a copy mailed on the same day (or next Business Day,
if such day is not a Business Day) in the manner provided in clause (a) of this
Section 18 when transmitted and receipt is confirmed, or (c) if otherwise
personally delivered, when delivered with signature receipt required. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.

If to the Company, to:

Name:SpartanNash Company
Address:850 76th Street SW

PO Box 8700

Grand Rapids, Michigan 49518-8700
Attn:Kathleen M. Mahoney
Email:Kathleen.Mahoney@SpartanNash.com

with a copy to (which copy alone shall not constitute notice):

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Attn:David W. Pollak, Esq.

Email:david.pollak@morganlewis.com

If to the Warrantholder, to:

Name:Amazon.com NV Investment Holdings LLC

c/o Amazon.com, Inc.
Address:410 Terry Avenue North
Seattle, Washington 98109-5210

-18-

 

--------------------------------------------------------------------------------

 


Attn:General Counsel


 

with a copy to (which copy alone shall not constitute notice):

Name:Gibson, Dunn & Crutcher LLP

Address:1881 Page Mill Road

Palo Alto, California 94304

Attn:Ed Batts, Esq.

Email:ebatts@gibsondunn.com

 

19.Entire Agreement.  This Warrant and the forms attached hereto, the
Transaction Agreement, the other Transaction Documents, the Commercial Agreement
in effect as of the execution of this Warrant, and the Confidentiality Agreement
constitute the entire agreement and supersede all other prior agreements,
understandings, representations, and warranties, both written and oral, between
the parties, with respect to the subject matter hereof.

20.Specific Performance.  The parties agree that failure of any party to perform
its agreements and covenants under this Warrant, including a party’s failure to
take all actions as are necessary on such party’s part in accordance with the
terms and conditions of this Warrant to consummate the transactions contemplated
by this Warrant, will cause irreparable injury to the other party, for which
monetary damages, even if available, will not be an adequate remedy. It is
agreed that the parties shall be entitled to equitable relief including
injunctive relief and specific performance of the terms hereof, without the
requirement of posting a bond or other security, and each party hereby consents
to the issuance of injunctive relief by any court of competent jurisdiction to
compel performance of a party’s obligations and to the granting by any court of
the remedy of specific performance of such party’s obligations under this
Warrant, this being in addition to any other remedies to which the parties are
entitled at law or equity.

21.Limitation of Liability.  No provision of this Warrant, in the absence of any
affirmative action by the Warrantholder to exercise this Warrant to purchase
Warrant Shares, and no enumeration herein of the rights or privileges of
Warrantholder, shall give rise to any liability of the Warrantholder for the
purchase price of any Warrant Shares or as a shareholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company. The
sole liability of the Warrantholder under this Warrant shall be the applicable
aggregate Exercise Price if and when this Warrant is exercised in part or in
whole.

22.Interpretation.  When a reference is made in this Warrant to “Sections” or
“Annexes” such reference shall be to a Section of, or Annex to, this Warrant
unless otherwise indicated. The terms defined in the singular have a comparable
meaning when used in the plural and vice versa. References to “herein,”
“hereof,” “hereunder,” and the like refer to this Warrant as a whole and not to
any particular section or provision, unless the context requires otherwise.
References to “parties” refer to the parties to this Warrant. The headings
contained in this Warrant are for reference purposes only and are not part of
this Warrant. Whenever the words “include,” “includes,” or “including” are used
in this Warrant, they shall be deemed followed by the words “without
limitation.” No rule of construction against the draftsperson shall be applied

-19-

 

--------------------------------------------------------------------------------

 

in connection with the interpretation or enforcement of this Warrant, as this
Warrant is the product of negotiation between sophisticated parties advised by
counsel. Any reference to a wholly owned subsidiary of a person shall mean such
subsidiary is directly or indirectly wholly owned by such person. All references
to “$” or “dollars” mean the lawful currency of the United States of America.
Except as expressly stated in this Warrant, all references to any statute, rule,
or regulation are to the statute, rule or regulation as amended, modified,
supplemented, or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and to any
section of any statute, rule, or regulation include any successor to the
section.

[Remainder of page intentionally left blank]

 

-20-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.

Dated:  October 7, 2020

SPARTANNASH COMPANY

 

By:

/s/ Mark Shamber
Name:  Mark Shamber
Title:  Executive Vice President and Chief Financial Officer

Acknowledged and Agreed

AMAZON.COM NV INVESTMENT HOLDINGS LLC

 

By:

/s/ Torben Severson
Name:  Torben Severson
Title:   Authorized Signatory

[Signature Page to Warrant]

 

 

--------------------------------------------------------------------------------

 

Annex A

[Form of Notice of Vesting Event]

Date:

TO:  Amazon.com, Inc.

RE:  Notice of Vesting Event

Reference is made to that certain Warrant to Purchase Common Stock, dated as of
October 7, 2020 (the “Warrant”), issued to Amazon.com NV Investment Holdings LLC
representing a warrant to purchase 5,437,272 shares of common stock of
SpartanNash Company (the “Company”). Capitalized terms used herein without
definition are used as defined in the Warrant.

The undersigned hereby delivers notice to you that a Vesting Event has occurred
under the terms of the Warrant.

 

A.

Vesting Event.  The following Vesting Event has occurred on or around [●], 20__.

____________________________

 

B.

Vested Warrant Shares.  After giving effect to the Vesting Event referenced in
Paragraph A above, the aggregate number of Warrant Shares issuable upon exercise
of the Warrant that have vested under the terms of the Warrant is:

____________________________

 

C.

Exercised Warrant Shares.  The aggregate number of Warrant Shares issuable upon
exercise of the Warrant that have been exercised as of the date hereof is:

____________________________

 

D.

Purchase Price of Exercised Warrant Shares.  The aggregate purchase price of the
Warrant Shares that have been exercised as of the date hereof is:

____________________________

 

E.

Unexercised Warrant Shares.  After giving effect to the Vesting Event referenced
in Paragraph A above, the aggregate number of Warrant Shares issuable upon
exercise of the Warrant that have vested but remain unexercised under the
Warrant is:

____________________________

 

 

--------------------------------------------------------------------------------

 

 

 

SPARTANNASH COMPANY

 

 

 

By:      

Name:  

Title:    

 

 




 

 

--------------------------------------------------------------------------------

 

Annex B

[Form of Notice of Exercise]

Date:

TO:SpartanNash Company

RE:Election to Purchase Shares of Warrant Shares

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of Warrant Shares set
forth below covered by such Warrant. The undersigned, in accordance with
Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price for
such shares of Common Stock. A new warrant evidencing the remaining Warrant
Shares covered by such Warrant, but not yet subscribed for and purchased, if
any, should be issued in the name of the Warrantholder. Capitalized terms used
herein without definition are used as defined in the Warrant.

Number of Warrant Shares with respect to which the Warrant is being exercised
(including shares to be withheld as payment of the Exercise Price pursuant to
Section 3(ii)(b)(ii) of the Warrant, if any):
______________________________________

Method of Payment of Exercise Price (note if Cashless Exercise or Cash Exercise,
in either case in accordance with Section 3 of the Warrant):
___________________________________

Aggregate Exercise Price: _______________________________

 

Holder:    

By:          

Name:      

Title:        

 

 